Citation Nr: 1308394	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  09-00 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty for training (ACDUTRA) in the Kansas Army National Guard from February 1967 to August 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO), which denied, in part, service connection for tinnitus.  

The Veteran and his spouse testified at a Videoconference hearing before the undersigned Veterans Law Judge (VLJ) in August 2010.  A transcript of that hearing is of record and associated with the claims folder.  

The Board remanded the instant claim in March 2011 and again in June 2012 for further development.  


FINDING OF FACT

The Veteran's tinnitus is as likely as not related to ACDUTRA.  


CONCLUSION OF LAW

Tinnitus was incurred during ACDUTRA.  38 U.S.C.A. §§ 101 (22) and (24), 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6(a) and (c), 3.102, 3.159, 3.303, 3.307, 3.309 (2012).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  


Service Connection 

The Veteran (appellant) contends that service connection for tinnitus is warranted based on service incurrence.  He maintains that he sustained tinnitus via acoustic trauma while on training while serving in the Kansas Army National Guard.  He related that he was in a special competitive rifle squad and he fired rifles on numerous occasions without hearing protection.  He states that this injury still affects him to this date.  

Pursuant to 38 U.S.C.A. § 101(24) , "active military, naval, or air service" includes "active duty, any period of active duty for training [ADT or ACDUTRA] during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty training [IDT  or INACDUTRA] during which the individual concerned was disabled or died from an injury incurred in or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2002).  Put another way, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training, or for injury incurred during inactive duty training.  

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137, 1153 (West 2002).  

Even if a person has had a period of active duty, that service alone does not make the claimant a "Veteran" for the purpose of the application to any period of service which is ACDUTRA or INACDUTRA the presumption of soundness upon service entrance, the presumption of aggravation (of a pre-existing disorder) or the presumption of service incurrence of chronic diseases which are generally applicable to veterans who had active duty.  See generally Smith v. Shinseki, 24 Vet.App. 40 (2010); (citing Acciola v. Peake, 22 Vet.App. 320 (2008) and Biggins v. Derwinski, 1 Vet.App. 474, 477-78 (1991) (in which the claimants had only ACDUTRA and no active service, as standing for the proposition that without previously established veteran status, the presumptions of service connection and sound condition are inapplicable).  

Further, in Smith v. Shinseki, the Court found that "in light of the absence of evidence of an examination made contemporaneous with [entry into a period of ACDUTRA] the presumption of sound condition could not apply.  Indeed, in cases where a claim is based on a period of active duty for training, the Court held that the presumption of aggravation under [38 U.S.C.A. ]§ 1153 is not applicable.  Put another way, "the presumption [sic] of aggravation is not applied to persons whose claims are based on a period of active duty for training."  Id.  

Thus, when a claim for service connection is based only on a period of ACDUTRA or INACDUTRA, there must be evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of active duty for training.  See 38 U.S.C. §§ 101(2), (22), (24) ;38 U.S.C. § 1110; Acciola v. Peake, 22 Vet.App. 320, 324 (2008) (citing Mercado-Martinez v. West, 11 Vet.App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995)).  In the absence of such evidence, the period of active duty for training would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "Veteran" by virtue of the active duty for training alone. See Acciola, 22 Vet.App. at 324.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet.App. 110, 111 (2002); Caluza v. Brown, 7 Vet.App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  

Service treatment records are negative for any evidence of hearing loss for VA compensation purposes or tinnitus.  In this regard, the Board notes that a report of medical examination taken in May 1967 during ACDUTRA includes a note of possible hearing loss.  However, the decibel loss was within normal limits for VA compensation purposes.  A subsequent report of medical examination taken in June 1967 does not include complaints of hearing loss or tinnitus.  

The Veteran's Report of Separation and Record of Service from the Kansas Army National Guard shows that he had a military occupational specialty (MOS) of survey recorder.  However, it also shows that he received an expert rifle badge and bar. 

Private records after service shows evidence of hearing loss.  None of the records show that the Veteran reported evidence of tinnitus.  

In August 2010, the Veteran and his spouse testified at a videoconference hearing before the undersigned VLJ.  He testified that he was a member of the rifle squad during Reserve and National Guard service.  He stated that he was on the competitive rifle squad while on ACDUTRA.  He indicated that during this time, they were not provided with hearing protection and his Sergeant did not believe in the use of hearing protection for his squad.  His wife testified that when he returned home from ACDUTRA, he complained that his ears bothered him and felt as if he had crickets or locust in them.  He has complained of these sounds ringing in his ears since that time.  

In an August 2010 statement, a service comrade, who represented himself as the Veteran's superior officer in charge of a rifle team when the Veteran was a member, reported that he had known about the Veteran's hearing loss for many years, since the 1970's.  

Pursuant to the Board's March 2011 remand directives, the Veteran was afforded a VA examination in April 2011.  The examiner noted the Veteran's reports of military noise exposure while competing on the rifle team with no hearing protection.  The Veteran also reported vocational noise exposure, including factory work, underwater welding, and running a motorcycle shop with hearing protection in loud environments.  He also reported recreational noise exposure, consisting of shooting with hearing protection.  The examiner diagnosed bilateral moderate to profound sensorineural hearing loss and associated tinnitus.  The examiner opined that the hearing loss and tinnitus were not a result of the Veteran's active military service.  His rationale was that the Veteran's hearing was within normal limits at enlistment in February 1966, at separation in June 1967, and at reenlistment in the Army National Guard in September 1969, with no significant hearing threshold shift between the three audiograms.  He also noted that a May 1967 test showed a slight high frequency shift in hearing that was not present in later tests.  He noted further that although the Veteran reported a significant decrease in hearing and the onset of tinnitus while in the National Guard, there was no record of this in the claims file.  There is no contrary medical opinion of record.  

The Board again remanded the instant claim in June 2012 regarding the etiology of the Veteran's tinnitus.  It was requested that the April 2011 VA examiner clarify his rationale for his opinion and give the etiology of the Veteran's current tinnitus.  The examiner indicated that it was less likely as not that the Veteran's tinnitus was caused by service.  When a rationale was requested, the examiner indicated "see the audio disability benefits questionnaire (DBQ)."  The April 2011 examination report rationale was resubmitted.  No new findings or rationale were submitted.   

As to the Veteran's claim for tinnitus, this condition is subjective and the type of condition to which lay testimony is competent to diagnose.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); See Laynov. Brown,6 Vet.App.465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  

The VA examiner based his conclusion that the Veteran's tinnitus was not caused by military service on the fact that there was no documentation of tinnitus in service and no history of tinnitus reported.  When given the opportunity to provide an adequate opinion indicating the etiology of the Veteran's current tinnitus, he attached the previously provided opinion indicating that because there was no documentation of tinnitus in service, or history of tinnitus reported, his tinnitus was not due to service.  However, ringing in the ears (tinnitus) is a symptom that a lay person such as the Veteran, is competent to report; and the Board has found no reason to doubt his credibility with regard to his report that he experienced tinnitus in his ears while in service.  His testimony, which is both competent and credible, indicates that his participation in the competitive rifle squad resulted in his tinnitus because of his continuous shooting without hearing protection.  His spouse also provided uncontroverted testimony that as soon as the Veteran returned home from ACDUTRA, he complained of ringing in his ears that sounded like crickets and/or locusts.  She also indicated that he had continued to make those complaints to this date.  Although the examiner reported that he had no history of tinnitus, the Veteran and his spouse have alleged differently.  

The Veteran has asserted that his tinnitus began in service and it has continued since that time.  This assertion is considered to be credible, and is sufficient to form the basis for service connection.  As such, service connection for tinnitus is warranted.  



ORDER

Service connection for tinnitus is granted.  





____________________________________________
J. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


